PER CURIAM.
The libel herein was filed November 16, 1934, under the general maritime law to recover damages for personal injuries sustained by the libelant on June 24, 1932, when he was a seaman aboard the steamship Monterey, due to the falling of a port hole frame upon the hand and wrist of the appellant, The appellant alleged that the injury resulted from the unseaworthiness of the ship, in that the eyebolt designed to hold the port hole frame was worn and weakened and carried away in consequence.
In order to avoid the claim of laches due to the delay of over two years in filing the libel, which appeared upon the face of the libel, the libelant alleged in his first amended libel that on June 20, 1934, he filed a prior libel, No. 21794-K, against the appellee Oceanic Steamship Company in the District Court of the United States for the Northern District of California, to recover for the same injuries. He alleges in the amended -libel that “said cause [No-. 21794-K] as to this respondent herein [Oceanic Steamship Company] upon technical grounds was dismissed without adjudication or determination finally upon the merits.” But by an amendment to the libel herein libelant further alleges with reference to the prior action that motions were made therein “to quash service and dismiss said amended and supplemental libel which said motions were granted and orders duly entered by the court but which said order of dismissal was not made with prejudice * * *."
Appellee excepted to the libel herein upon the ground of laches and of the bar of the statute of limitations, and also upon the ground that it appeared on the face of the amended libel that the matter was res judicata, and also that the libel was uncertain, as follows:
“Said first amended libel as amended is insufficient in the certainty of its allegations in that
“(a) It does not appear therein nor can it be ascertained therefrom what were the terms of the dismissal entered in- the prior suit mentioned therein; - -
“(b) .The wording of said dismissal does not appear therein nor can it be ascertained therefrom;
“(c) The ground of the exceptions filed in said suit does not appear therein nor can it be ascertained therefrom;
“(d) The ground of said dismissal does no.t appear therein nor can it be ascertained therefrom.”
The court sustained the exceptions without leave to amend and entered the decree of dismissal with prejudice.
*325The libel was uncertain and evasive on the question of what was adjudged in the prior action. The statement that the prior action was dismissed on technical grounds is an allegation of a conclusion of law.
The allegation, in the amendment to the libel above quoted, that the motion to dismiss the prior action was granted, but “that said order of dismissal was not made with prejudice,” also states a conclusion of law, namely, as to what constitutes a dismissal with prejudice. The exceptions for uncertainty were properly sustained by the trial court (Supreme Court Admiralty Rule 27, 28 U.S.C.A. following section 723), and justified a decree in favor of appellee in the absence of an amendment of the libel correcting this uncertainty. No doubt the trial judge would have given leave to amend to correct this uncertainty if request therefor had been made, and if it appeared that the prior decree was in fact one which did not decide the first action on the merits. In considering the right of the libelant to amend, the trial court was entitled to take judicial notice of its records in the previous action, No. 21794-K. Freshman v. Atkins, 269 U.S. 121, 46 S.Ct. 41, 70 L.Ed. 193; Wilson v. Calculagraph Co. (C.C.A.) 153 F. 961.
 The indefiniteness of these allegations of the libel as to the result of the prior action, and the effect of the decree therein, is illustrated by the fact that the argument of the appellant is directed almost entirely to the contention that the prior decree determined nothing and the argument of the appellee that it is conclusive on the rights of the appellant. This argument indicates that the trial judge properly sustained this exception. We are reluctant, however, to decide the rights of the parties upon a mere technical defect in a pleading which can be corrected by amendment. We have authority to allow such an amendment in an appeal in an admiralty case. Supreme Court Admiralty Rule 23, 28 U.S.C.A. following section 723 (old No. 24) ; The Chas. Morgan et al. v. Kouns, 115 U.S. 69, 5 S.Ct. 1172, 29 L.Ed. 316; The Marianna Flora, 11 Wheat.(24 U.S.) 1, 6 L.Ed. 405; The Blairmore I (C.C.A.) 10 F.(2d) 35; Munson S. S. Line v. Glasgow Nav. Co. (C.C.A.) 235 F. 64. The appellee states in, its brief
that the decree in the prior action was upon the merits. In view of this contention we have directed the appellant to supply us with a copy of the record in the prior action. This has been done, and it appears therefrom that the judgment therein was upon the merits. For that reason leave to amend the appellant’s libel would be unavailing.
The decree of the trial court is affirmed on the ground that the exceptions to the libel were properly sustained, and leave to amend was properly denied.